DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 12/15/2021 has been entered. Claims 11-12 have been cancelled. Claims 9-10, and 13-16 are pending in the Application.

Response to Arguments
Applicant's arguments filed 12/15/2021 with respect to the prior art rejection have been fully considered but they are not persuasive.
Regarding claims 9, 14 and 15, the Applicant argues that the cited art fails to teach the newly amended limitation “a control device to receive external signaling and to bridge or deactivate the adaptation device as a function of the received external signaling… wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected, wherein the signaling is provided by a signaling device, and wherein the signaling is provided once and subsequently stored in the signaling device” (see arguments pages 5-7). The Examiner respectfully disagrees. The previously cited art Pinto discloses a control device to receive external signaling and to bridge or deactivate an adaptation device as a function of the received signaling (see figure 3 and 4, switching system 460 receiving external control signal 444 to bridge or deactivate converter device 450), wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected (see para 0048, If the storage device protocol used by host CPU 410 is the same as the storage device protocol used by the removable storage device that is connected bridge 400 (in this case UFS card 430), controller 440 sends a control signal 444 to switching system 460 to connect contact “(0)” to contact “(2)”, to thereby connect host device interface 402 to storage device interface 408 directly 464, that is, without going through converter 450), wherein the signaling is provided by a signaling device (see figure 4 shows signal 444 is provided by controller device 440), see para 0040, Bridge 250 can be either in a “transparent” state or in a “conversion” state… bridge 250 identifies these types of protocols, for example by using a connection analyzer such as connection analyzer 442… it transitions to (or remains in) the “transparent” state e.g. state signaling is provided once and subsequently stored by analyzer 442 thus the bridge can remain in the same state). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate a control device for deactivating the adaptation device when connected to a bus having the same protocol (I3C bus). The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol.
Applicant further argues that “instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action.” (see argument pages 8-10). The Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the Examiner did NOT use “obvious to try” rationale to support the conclusion of obviousness. Instead, the Examiner provided the suggestion and motivation for combining the prior arts as “to bypass unnecessary conversion when connecting bus having the same protocol.” Thus, the Examiner provided the supporting rationale and evidence for a prima facie case of obviousness as required by the MPEP. See MPEP § 2143 G.
.

Claim Objections
Claims 9, 14, and 15 is objected to because of the following informalities:
Regarding claims 9, 14, and 15, the claims refer to both I2C and I3C as “an inter-integrated circuit.” This is incorrect and inconsistent with the Specification. It is noted that the I2C is referred as “an inter-integrated circuit” while I3C is referred as “an improved inter-integrated circuit” (see Specification page 1 line 1-2 and line 11-12). The Examiner respectfully suggests amending the claims to distinguish between the two protocols.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the data bus to which the I3C slave interface is or is to be connected".  There is insufficient antecedent basis for “the data bus” in the claim. Further, it is unclear whether “the data bus” refers to the I3C bus or the I2C bus or a different data bus connected to the I3C slave interface. Clarification is required.
Regarding claim 16, the claim recites “the signals between the I3C module of the slave and the connected I3C bus are not further modified”. There is insufficient antecedent basis for “the I3C module of the slave” in the claim. The Examiner notes that the independent claim 15 described “an I3C slave”, however, the I3C slave is NOT described as having any I3C module.
Other claims 10, and 13 are rejected because they are dependent of the rejected claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava US publication US 20170286358, in view of Pinto et al US publication US 20110072185.

Regarding claim 9, Srivastava teaches an inter-integrated circuit I3C slave interface for coupling an I3C slave to an I3C bus or to an inter-integrated circuit I2C bus (see figure 2, I3C repeater which is an I3C slave coupling to I2C bus 256 and/or I3C bus 206, see at least para 0048 Table 1, Device role: I3C slave), comprising: 
see figure 3, I2C-I3C logic 353 to connect the repeater 300 to I2C bus 356, see para 0041, I2C-I3C converter 353 may then transfer the newly-converted I2C transaction to an I2C transceiver 354. Finally, I2C transceiver 354 may then transfer the I2C transaction to I2C interface 356).
wherein the adaptation device connects lines of the I2C bus to an internal input/output device of the I3C slave (I3C transceiver 304), 
wherein the internal input/output device is configured to receive and emit signals in an 13C- compliant format (see para 0039, I3C transceiver 304 may transfer the I3C transaction over a datapath),
But, Srivastava fails to teach a control device to receive external signaling and to bridge or deactivate the adaptation device as a function of the received external signaling; wherein when the I3C slave is connected to the I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable and wherein the external signaling includes signaling for the data bus to which the I3C slave interface is or is to be connected, wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected, wherein the signaling is provided by a signaling device, and wherein the signaling is provided once and subsequently stored in the signaling device.
However, Pinto teaches a control device to receive external signaling and to bridge or deactivate an adaptation device as a function of the received signaling (see figure 3 and 4, switching system 460 receiving external control signal 444 to bridge or deactivate converter device 450)
the adaptation device that is bridgeable or deactivable when the device is connected to a bus having the same protocol that does not require conversion/adaptation so that the signals are directly exchange between an internal I/O device and the bus without further modification (see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).
Wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected (see para 0048, If the storage device protocol used by host CPU 410 is the same as the storage device protocol used by the removable storage device that is connected bridge 400 (in this case UFS card 430), controller 440 sends a control signal 444 to switching system 460 to connect contact “(0)” to contact “(2)”, to thereby connect host device interface 402 to storage device interface 408 directly 464, that is, without going through converter 450), wherein the signaling is provided by a signaling device (see figure 4 shows signal 444 is provided by controller device 440), and wherein the signaling is provided once and subsequently stored in the signaling device (see para 0040, Bridge 250 can be either in a “transparent” state or in a “conversion” state… bridge 250 identifies these types of protocols, for example by using a connection analyzer such as connection analyzer 442… it transitions to (or remains in) the “transparent” state e.g. state signaling is provided once and subsequently stored by analyzer 442 thus the bridge can remain in the same state).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate a control device for deactivating the adaptation device when connected to a bus having the same protocol (I3C bus).
The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol. 

see figure 3, bus selection circuitry 320, see para 0053, if an evaluation 435 detects a transaction (such as a transaction bearing sensor data) either received on the I2C interface (e.g. I2C interface 356) or targeting the I2C interface e.g. detecting of connected I3C bus and connected I2C bus, a selection 440 may configure the I3C Repeater to enable I2C-I3C communication e.g. bridging of communication to converter 353).
Pinto teaches if an I3C bus (e.g. a bus having the same protocol) has been detected, the adaptation device is deactivated or bridged (see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).

Regarding claim 14, Srivastava teaches an integrated circuit, comprising: an inter-integrated circuit I3C slave interface for coupling an I3C slave to an I3C bus or to an inter- integrated circuit I2C bus (see figure 2, I3C repeater which is an I3C slave coupling to I2C bus 256 and/or I3C bus 206, see at least para 0048 Table 1, Device role: I3C slave), the I3C slave interface including an adaptation device configured to connect the I3C slave to the I2C bus (see figure 3, I2C-I3C logic 353 to connect the repeater 300 to I2C bus 356, see para 0041, I2C-I3C converter 353 may then transfer the newly-converted I2C transaction to an I2C transceiver 354. Finally, I2C transceiver 354 may then transfer the I2C transaction to I2C interface 356).
I3C transceiver 304), 
wherein the internal/output device is configured to receive and emit signals in an 13C- compliant format (see para 0039, I3C transceiver 304 may transfer the I3C transaction over a datapath),
But, Srivastava fails to teach a control device to receive external signaling and to bridge or deactivate an adaptation device as a function of the received signaling, wherein when the I3C slave is connected to an I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable, wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected wherein the signaling is provided by a signaling device, and wherein the signaling is provided once and subsequently stored in the signaling device
However, Pinto teaches a control device to receive external signaling and to bridge or deactivate an adaptation device as a function of the received signaling (see figure 3 and 4, switching system 460 receiving external control signal 444 to bridge or deactivate converter device 450).
the adaptation device is bridgeable or deactivable when the device is connected to a bus having the same protocol that does not require conversion/adaptation so that the signals are directly exchange between an internal I/O device and the bus without further modification (see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same),
Wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected (see para 0048, If the storage device protocol used by host CPU 410 is the same as the storage device protocol used by the removable storage device that is connected bridge 400 (in this case UFS card 430), controller 440 sends a control signal 444 to switching system 460 to connect contact “(0)” to contact “(2)”, to thereby connect host device interface 402 to storage device interface 408 directly 464, that is, without going through converter 450), wherein the signaling is provided by a signaling device (see figure 4 shows signal 444 is provided by controller device 440), and wherein the signaling is provided once and subsequently stored in the signaling device (see para 0040, Bridge 250 can be either in a “transparent” state or in a “conversion” state… bridge 250 identifies these types of protocols, for example by using a connection analyzer such as connection analyzer 442… it transitions to (or remains in) the “transparent” state e.g. state signaling is provided once and subsequently stored by analyzer 442 thus the bridge can remain in the same state).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate a control device for deactivating the adaptation device when connected to a bus having the same protocol (I3C bus).
The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol. 

Regarding claim 15, Srivastava teaches a method for operating an improved inter-integrated circuit I3C slave interface, the method comprising:5
providing an adaptation device to connect an I3C slave to an inter-integrated circuit I2C bus (see figure 3, I2C-I3C logic 353 to connect the repeater 300 to I2C bus 356, also see para 0048 Table 1 shows that repeater 300 is an I3C slave); and 
coupling, using the adaptation device, the I3C slave to an I3C bus or an I2C bus, (see para 0041, I2C-I3C converter 353 may then transfer the newly-converted I2C transaction to an I2C transceiver 354. Finally, I2C transceiver 354 may then transfer the I2C transaction to I2C interface 356).
wherein the adaptation device connects lines of the I2C bus to an internal input/output device of the I3C slave (I3C transceiver 304), 
wherein the internal/output device is configured to receive and emit signals in an 13C- compliant format (see para 0039, I3C transceiver 304 may transfer the I3C transaction over a datapath),
But, Srivastava fails to teach receiving external signaling and to bridge or deactivate an adaptation device as a function of the received signaling, when the I3C slave is connected to an I3C bus that includes an I3C master, the signals are directly exchangeable between the internal input/output device and the I3C bus without further modification, so that the adaptation device is bridgeable or deactivatable, wherein the external signaling includes signaling for the data bus to which the slave interface is or is to be connected, wherein the signaling is provided by a signaling device, and wherein the signaling is provided once and subsequently stored in the signaling device.
However, Pinto teaches receiving external signaling and to bridge or deactivate an adaptation device as a function of the received signaling (see figure 3 and 4, switching system 460 receiving external control signal 444 to bridge or deactivate converter device 450),
an adaptation device that is bridgeable or deactivable if the device is connected to a bus having the same protocol that does not require conversion/adaptation so that the signals are directly exchange between an internal I/O device and the bus without further modification (see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).
see para 0048, If the storage device protocol used by host CPU 410 is the same as the storage device protocol used by the removable storage device that is connected bridge 400 (in this case UFS card 430), controller 440 sends a control signal 444 to switching system 460 to connect contact “(0)” to contact “(2)”, to thereby connect host device interface 402 to storage device interface 408 directly 464, that is, without going through converter 450), wherein the signaling is provided by a signaling device (see figure 4 shows signal 444 is provided by controller device 440), and wherein the signaling is provided once and subsequently stored in the signaling device (see para 0040, Bridge 250 can be either in a “transparent” state or in a “conversion” state… bridge 250 identifies these types of protocols, for example by using a connection analyzer such as connection analyzer 442… it transitions to (or remains in) the “transparent” state e.g. state signaling is provided once and subsequently stored by analyzer 442 of the controller440 thus the bridge can remain in the same state).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate deactivating the adaptation device when connected to a bus having the same protocol (I3C bus).
The motivation for doing so is to bypass unnecessary conversion when connecting bus having the same protocol. 

Regarding claim 16, Pinto teaches the adaptation device is bridged or deactivated when the I3C slave is coupled to the I3C bus, so that the signals between the I3C module of the slave and the connected I3C bus are not further modified (see figure 3 and 4, bridge device 350(400), see para 0045, Bridge 400 also includes a controller 440 and a switching system 460. Switching system 460 is configurable by controller 440… to disconnect protocol converter 450 and to connect host device interface 402 to second storage device interface 408 if the first storage device protocol and the second storage device protocol are the same).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srivastava and Pinto as applied to claims above, and further in view of Anderson et al US publication US 20090066381 and Jaussi et al US publication US 20150186320.

Regarding claim 10, the combination of Srivastava and Pinto teaches all the features with respect to claim 9 as outlined above.
But, the combination of Srivastava and Pinto fails to teach the adaptation device include at least one of: a delay element to delay a rise or a fall of an edge in a signal pattern on one or two signal lines, and/or a glitch filter for debouncing of the signals from the I2C bus, and/or a driver element to adapt a voltage and/or a power provided at the I2C bus.
However, Anderson teaches a delay element to delay a rise or a fall of an edge in a signal pattern on one or two signal lines (see figure 3, edge rate control circuit 300, see the abstract, an edge rate control for an output slows the falling edge of a signal), and/or a glitch filter for debouncing of the signals from the I2C bus (see para 0006, Edge rate control is often used to minimize the likelihood of output noise. Delay is introduced such that the output does not transition to a different logic state until sufficient time has elapsed from the transient noise (e.g., ringing, switching noise, etc.) induced at the inputs i.e. debouncing).
Jaussi teaches a driver element to adapt a voltage and/or a power provided at a bus (see figure 1, voltage converter 126 (the driver element) of the adapter 122, see the abstract, The adapter can include a voltage converter to convert voltage signals between the NFF receptacle of the electronic device and the legacy connector of the second electronic device).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptation device of Sritvastava and further incorporate delay element and/or glitch filter of Anderson and/or power driver element of Jaussi.
The motivation for doing so is to remove transient noise using the delay element/glitch filter and adapt the correct voltage required by the protocol conversion thus improving the signal quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tailliet US Patent No. 8,943,254 discloses a converter of a single-wire bus communication protocol that is deactivable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG H DANG/Examiner, Art Unit 2184